Citation Nr: 1106536	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
osteomyelitis of the left ischium, claimed as due to VA treatment 
of a decubitus ulcer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 28, 1973 to 
February 19, 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to compensation under 38 U.S.C. § 1151 for 
osteomyelitis of the left ischium.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claim.

The Veteran seeks compensation under 38 U.S.C. § 1151 for 
osteomyelitis of the left ischium, claimed as due to VA treatment 
of a decubitus ulcer.  Specifically, he asserts that he sought VA 
treatment for a decubitus ulcer and contracted bacteria due to 
lax sterility procedures that caused his osteomyelitis.  

In the present appeal, the appellant must show that the VA 
treatment in question resulted in additional disability, and 
further, that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); see also VAOPGCPREC 
40-97 (Dec. 31, 1997).

In order to establish actual causation, the evidence must show 
that the medical or surgical treatment rendered resulted in a 
veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1) 
(2010).  Furthermore, the proximate cause of the disability 
claimed must be the event that directly caused it, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment or other instance of fault proximately caused the 
additional disability, it must be shown either that VA failed to 
exercise the degree of care expected by a reasonable treatment 
provider, or furnished the medical treatment at issue without a 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2010). 
Proximate cause may also be established where a veteran's 
additional disability was an event not reasonably foreseeable-to 
be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable, but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed as 
part of the procedures for informed consent (in accordance with 
38 C.F.R.            § 17.32).  See 38 C.F.R. § 3.361(d)(2) 
(2010).

VA regulations provide that informed consent is the freely given 
consent that follows a careful explanation by the practitioner to 
the patient of the proposed diagnostic or therapeutic procedure 
or course of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications, or side effects; 
reasonable and available alternatives; and anticipated results if 
nothing is done.  See 38 C.F.R. § 17.32(c) (2010).  In addition, 
signature consent is required for all diagnostic and therapeutic 
treatments or procedures that:  (i) require the use of sedation; 
(ii) require anesthesia or narcotic analgesia; (iii) are 
considered to produce significant discomfort to the patient; (iv) 
have a significant risk of complication or morbidity; or (v) 
require injections of any substance into a joint space or body 
cavity.  The informed consent process, including signed consent 
form, must be appropriately documented in the medical record.  38 
C.F.R. § 17.32(d) (2010).

The Veteran's claims file includes voluminous treatment records 
that appear to be generated by the VA computer data base.  
Consequently, the Board was unable to locate within the claims 
file a copy of a signed consent form, which would be located in 
the actual patient file and not in a computer data base, or, for 
that matter, to identify any notation in the treatment records 
that the informed consent procedures were followed.  
Based on the foregoing, the Board must determine if there exists 
evidence of informed consent related to the Veteran's treatment 
for a decubitus ulcer, specifically, the debridement procedure he 
underwent on April 5, 2005.

Further, the Board notes that it appears that the Veteran's most 
recent VA treatment records are dated in November 2005.  On 
remand, updated VA treatment records should be obtained and 
associated with the claims file.

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claim and because these 
records may be of use in deciding the claim, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
Veteran's claims file his signed 
informed consent maintained by the VA 
Medical center (VAMC) in Tampa, 
Florida, related to the treatment of 
his decubitus ulcer, specifically 
including the debridement procedure he 
underwent on April 5, 2005, as well as 
any updated treatment records dated 
from November 2005 to the present.  
Duplicative treatment records are not 
required and should not be associated with 
the claims file.  The request for such 
records should continue either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the records 
would be futile.  All efforts to obtain 
these records should be fully documented, 
and the VAMC should provide a negative 
response if records are not available.  If 
a negative response is received from the 
VAMC, the Veteran must be duly notified 
and provided an opportunity to submit such 
records.  

2.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claim of 
entitlement to compensation under 38 
U.S.C. § 1151 for osteomyelitis of the 
left ischium, claimed as due to VA 
treatment of a decubitus ulcer, 
considering any additional evidence added 
to the record.  If the action remains 
adverse to the Veteran, provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).











(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


